INVESTMNENT ADVISORY AGREEMENT DREYFUS INVESTMENT FUNDS 200 Park Avenue New York, New York 10166 December 1, 2008 Amended as of May 1, 2017 The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Ladies and Gentlemen: The above-named investment company (the "Trust"), having one or more series, herewith confirms its agreement with you as follows: The Trust desires to employ the capital of those series named on Schedule 1 hereto (the "Series"), as such Schedule may be revised from time to time, by investing and reinvesting the same in investments of the type and in accordance with the limitations specified in the Series' Prospectus and Statement of Additional Information as from time to time in effect, copies of which have been or will be submitted to you, and in such manner and to such extent as from time to time may be approved by the Trust's Board. The Trust desires to employ you to act as the Series' investment adviser. In connection with your serving as investment adviser to the Series it is understood that from time to time you will employ or associate with yourself such person or persons as you may believe to be particularly fitted to assist you in the performance of this Agreement.
